The defendant’s petition for certification for appeal from the Appellate Court, 57 Conn. App. 41 (AC 18353), is granted, limited to the following issues:
“Did the Appellate Court properly conclude that: (1) there were no material facts in dispute regarding whether the plaintiffs property is used exclusively for charitable purposes under General Statutes § 12-81 (7); and (2) even if there were no such facts in dispute, as a matter of law the plaintiff is a charitable organization under § 12-81 (7), and uses its property exclusively for charitable purposes?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
Jeffrey J. Tirdey, in opposition.
Decided May 18, 2000